                                          Case 3:17-cv-07357-RS Document 147 Filed 10/02/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                  UNITED STATES DISTRICT COURT

                                   8                                 NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         MICHAEL ZELENY,
                                  10                                                       Case No. 17-cv-07357-RS
                                                        Plaintiff,
                                  11
                                                 v.                                        ORDER REGARDING MOTION FOR
                                  12                                                       RELIEF FROM NONDISPOSITIVE
Northern District of California
 United States District Court




                                         EDMUND G. BROWN, et al.,                          PRETRIAL ORDER OF MAGISRATE
                                  13                                                       JUDGE
                                                        Defendants.
                                  14

                                  15          Defendant Attorney General Xavier Becerra filed a Motion for Relief from Nondispositive

                                  16   Pretrial Order of Magistrate Judge on September 16, 2020. Under Local Rule 72-2, no response

                                  17   was required unless otherwise ordered and no briefing schedule should have been docketed.

                                  18   Plaintiff nevertheless filed an Opposition clarifying the standard of review and offering to submit

                                  19   further briefing. The matter is now deemed submitted.

                                  20

                                  21   IT IS SO ORDERED.

                                  22

                                  23   Dated: October 2, 2020

                                  24                                                   ______________________________________
                                                                                       RICHARD SEEBORG
                                  25                                                   United States District Judge
                                  26

                                  27

                                  28
